Petitioner was convicted in the recorder's court of the city of Calexico upon a charge of violating a city ordinance, and sentenced to pay a fine of $75.
He prosecuted an appeal to the superior court, where the judgment of conviction was affirmed.
The petition alleges that said city recorder threatens to and will, unless restrained by this court, proceed to enforce the judgment so rendered by the superior court by causing execution to issue against the property of petitioner. The issuance of a writ of execution upon a judgment is a ministerial act which cannot be arrested by writ of prohibition. (Camron v. Kenfield,57 Cal. 550.) Moreover, the judgment of the superior court cannot be annulled by a proceeding against the inferior court. (Olcese v. Justice's Court, 156 Cal. 82, [103 P. 317].)
While it is alleged in the petition that there is another cause pending in the recorder's court of the same kind and character, it does not appear that petitioner is defendant in such other action, nor that he is charged with a violation of the alleged void ordinance.
There is nothing in the petition whereby it is made to appear that said recorder's court is exercising judicial functions in excess of its jurisdiction; nor, even if such fact did *Page 105 
appear, is it shown that petitioner would not have a plain, speedy and adequate remedy on appeal from said court.
There is no merit in the petition and the application is denied.
Allen, P. J., and James, J., concurred.